Cite as 2016 Ark. App. 60


                  ARKANSAS COURT OF APPEALS

                                       DIVISION II
                                      No. CV-14-1007

ARKANSAS INSURANCE         Opinion Delivered: JANUARY 27, 2016
DEPARTMENT
                 APPELLANT APPEAL FROM THE CRAWFORD
                           COUNTY CIRCUIT COURT
V.                         [NO. 17CV-12-523]

RACHEAL HENLEY                         HONORABLE MICHAEL MEDLOCK,
                              APPELLEE JUDGE


                                            APPEAL DISMISSED


                            WAYMOND M. BROWN, Judge


        The Crawford County Circuit Court remanded an order of the Arkansas Insurance

 Department (Department) for further proceedings after the Department revoked the title-

 insurance license of appellee Racheal Henley. The Department appeals the circuit court’s

 ruling, but we must dismiss the appeal for lack of a final order.

        In 2011 and 2012, the Department conducted an investigation of Henley’s

 employer, Edwards Title, LLC. The investigation stemmed from the theft of escrow funds

 by an Edwards closing agent. Henley was not implicated in the theft, but the evidence

 uncovered during the course of the investigation convinced the Department that both

 Henley, who was the title agency’s manager, and Charles Dyer, the agency’s owner, had

 committed violations of Arkansas Insurance Department regulations and the Arkansas
                                 Cite as 2016 Ark. App. 60

Insurance Code. The Department held hearings to determine whether Dyer’s and

Henley’s title-insurance licenses should be revoked. 1

       Following a hearing, the Department issued an order in October 2012 revoking

Henley’s license. The order relied in part on Henley’s conduct as Edwards’s operations

manager in the years prior to March 2011, which was when Henley actually received her

title-agent license. Henley appealed to the Crawford County Circuit Court, pursuant to

the Administrative Procedure Act. 2 She argued primarily that the Department erred in

basing her revocation on activities that occurred before her March 2011 licensure. She also

argued that the Department’s sanction of revocation was too harsh.

       The circuit court agreed that “the issues and complaints that arose before [Henley]

was licensed were given too much weight” and that “a review of the Department’s

sanctions in previous hearings does not yield a consistent view of what sanction is

appropriate under similar circumstances.” The court therefore struck some of the findings

in the Department’s revocation order, although other findings were allowed to stand. The

court then remanded the case back to the Department for “further proceedings.” The

Department filed an appeal in our court following the circuit court’s order of remand.

       A circuit court’s order of remand to an administrative agency for further

proceedings is not a final, appealable order. 3 This is true even where, as here, the circuit


       1
         We affirmed the Department’s revocation of Dyer’s license in Dyer v. Arkansas
Insurance Department, 2015 Ark. App. 446, 468 S.W.3d 303.
       2
           See Ark. Code Ann. § 25-15-212 (Repl. 2014).
       3
        See generally Floyd v. Ark. State Bd. of Pharmacy, 248 Ark. 459, 451 S.W.2d 874
(1970); Ark. Dep’t of Human Servs. v. J.N., 96 Ark. App. 319, 241 S.W.3d 293 (2006);
                                              2
                                    Cite as 2016 Ark. App. 60

court has affirmed the agency’s findings in part. 4 Because the order is not final, we lack

jurisdiction to hear the present appeal.

         The Department contends, however, that the circuit court’s decision is final

pursuant Arkansas Code Annotated section 25-15-212(i). 5 That statute provides that an

agency order that is affirmed or affirmed in part by a court “shall be a final judgment

subject to writ of garnishment or execution to the extent it is affirmed.” We disagree that

section 25-15-212(i) confers finality for purposes of appeal in this case. The statute is

clearly concerned with finality for purposes of garnishment and execution, which are not

at issue here. Further, the statute does not resolve the question of whether a court’s ruling

is final with regard to an appeal, nor does it address the question of finality when a case is

remanded to the administrative agency. We therefore rely on our case law, cited

previously, to hold that the appeal in this instance does not come from a final order of the

circuit court.

         The appeal is dismissed without prejudice, subject to re-filing upon entry of a final

order.

         Dismissed without prejudice.

         GLADWIN, C.J., and ABRAMSON, J., agree.

         Amanda J. Andrews, Assoc. Counsel, Ark. Ins. Dep’t, for appellant.

         Joseph C. Self, for appellee.

Hargrett v. Dir., 44 Ark. App. 111, 866 S.W.2d 432 (1993) (per curiam); Baldor Elec. Co. v.
Jones, 29 Ark. App. 80, 777 S.W.2d 586 (1989).
         4
             Oldenberg v. Ark. State Med. Bd., 2013 Ark. App. 599.
         5
             (Repl. 2014).
                                                 3